Citation Nr: 0217523	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  99-18 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
prior to April 16, 2001, and in excess of 40 percent from 
April 16, 2001, for degenerative joint disease of the right 
knee.

2.  Entitlement to an initial rating in excess of 20 percent 
for bilateral hearing loss

3.  Entitlement to an effective date prior to April 16, 2001 
for the assignment of a for 10 percent rating for 
degenerative joint disease of the left knee. 

4.  Entitlement to an effective date prior to April 16, 2001 
for the grant of a total rating for compensation purposes 
based on individual unemployability (TDIU).

5.  Entitlement to an effective date prior to April 16, 2001 
for the grant of dependents' educational assistance (DEA) 
under Chapter 35, Title 38, United States Code.




REPRESENTATION

Appellant represented by:	Stephen A. Stefanski, Attorney


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in New Orleans, 
Louisiana (RO), which denied the benefits sought on appeal.   

The issue of entitlement to an initial rating or 
degenerative joint disease of the right knee is addressed 
below.  The other issues indicated on the first page of this 
decision are addressed in the Remand portion of this 
decision.


FINDINGS OF FACT

1.  The veteran's degenerative joint disease of the right 
knee was manifested by painful motion from 110 to 140 
degrees prior to April 16, 2001.

2.  The veteran's degenerative joint disease of the right 
knee is manifested by the equivalent of limitation of 
extension to 30 degrees with pain, swelling, weakness and 
excess fatigability, from April 16, 2001.


CONCLUSIONS OF LAW

The criteria for an evaluation in excess of 10 percent for a 
right knee disability have not been met prior to April 16, 
2001.  38 U.S.C.A. §§ 1155; 38 C.F.R. § Part 4, Code 5257, 
5260, 5261 (2001).

The criteria for an evaluation of 50 percent for a right 
knee disability have been met from April 16, 2001.  38 
U.S.C.A. §§ 1155; 38 C.F.R. § Part 4, Code 5257, 5260, 5261 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The 
final rule implementing the VCAA was published on August 
29,2001.66 Fed. Reg. 45,620-32 (Aug.29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

In this regard the veteran was notified of the requirements 
necessary to establish his claims in the pertinent statement 
of the case and supplemental statement of the case.  In a 
March April 2001 letter to the veteran the RO also informed 
the veteran of VA's duties to assist claimants in obtaining 
evidence and the fact that the VA would make reasonable 
efforts to obtain any evidence the veteran identified.  The 
record shows that all pertinent evidence has been obtained 
and the veteran notified the Board in April 2001 that he was 
unaware of any further evidence needed to be obtained.  The 
Board finds that the VA has satisfied provisions of the 
VCAA.  Quartuccio v. Princippi, 16 Vet. App. 183 (2002)

II.  Factual Background

Private medical records include a February 1998 statement 
from a private physician, in which that physician noted that 
he had examined the veteran that day and on examination 
found the veteran had traumatic and degenerative arthritis 
of the right knee with evidence of a healed fracture 
involving the fibula of the right knee.  The range of motion 
was limited in the right knee due to the arthritis.

The veteran underwent a VA examination for joints in April 
1999.  At that time, his complaints included bilateral knee 
pain, the right knee affected more than the left.  The 
veteran rated his right knee pain as 8 out of 10, while the 
left knee pain was 6 out of 10.  The veteran indicated that 
he had pain symptoms all the time and could only walk about 
100 yards or stand for half an hour.  Rest and Motrin 
helped, and cold weather made symptoms worse.  He reported 
that he had some loss of balance with walking.  The veteran 
was using a cane to walk.  The examination report noted a 
history of injury during service, but the veteran could not 
remember exactly what kind of treatment he received at the 
time.  On examination, there was no swelling, redness or 
heat.  The range of motion in the right knee was from 0 to 
110 degrees, with no pain; and pain with motion from 110 to 
140 degrees of flexion.  Extension was to 0 degrees.  The 
pertinent diagnosis was degenerative joint disease of the 
right knee, residuals of injuries.  

The report of an April 2001 VA examination shows that the 
examiner reviewed the medical records, which revealed that 
the veteran had been injured in service when a tree fell on 
his legs.  During the examination, the veteran complained of 
pain in the right knee with swelling of the leg.  He used a 
cane on the right side for support and ambulation for 
distances of more than two feet.  He reported that the leg 
tended to give way with weakness and that he had difficulty 
on kneeling, squatting, climbing and walking.  The pain 
prevented him from doing much activity.  There was no 
redness, heat, or swelling or any kneecap problems, 
dislocation or giving way.  He had limited motion of the 
knee.  The veteran was not wearing any knee brace.  

On physical examination the veteran walked with a limp on 
the right side.  He was able to walk much better with a 
cane.  He had mild swelling that was more on the left knee 
more than on the right.  He had varicose veins in both legs, 
more on the right than the left and had bluish discoloration 
of the leg from the knee to the foot.  Pulses were equal on 
both sides.  Sensation was decreased in both legs from the 
knee to the feet.  The ranges of motion of the right knee 
included to 90 degrees of flexion and minus 30 degrees of 
extension.  The report indicated that 0 to 140 degrees of 
flexion is normal and 0 degrees of extension was normal.  
The veteran had swelling of the right knee with some 
weakness on the medial collateral ligament.  There was a 
genuvalgum or knock-kneed deformity.  There was grinding of 
the patella on the superior inferior displacement.  There 
was no evidence of subluxation or dislocation of the knee or 
patella.  He was unable to walk on tiptoe or heel walk.  He 
had weakness on the right side on regular toe-heel gait.  At 
the knee level the legs measured 16 inches in circumference 
on the right leg and 17 inches on the left leg.  Sensation 
was decreased on both legs from the knees to the feet.  

The examiner noted that in general the veteran had painful 
knees from degeneration and limited motion, which was the 
subject of his giving way and weakness.  There was no 
subluxation or discoloration involving the joint or patella 
femoral joint.  He had flare-ups that included pain on 
prolonged standing and walking.  The flare-ups did not 
increase the functional impairment.  The use of a regular 
cane was medially necessary for distances of more than 2 
feet, for balance and support. There was no evidence of 
inflammatory arthritis.  X-ray examination revealed 
narrowing of the lateral joint space with edge osteophyte 
formation, and also tibial spine peaking.  There was 
narrowing of the space on the medial side also with early 
calcification of the menisci.  Osteophyte formation was 
noted in the patella and femur with loose bodies noted 
posteriorly.  There was no evidence of fracture, dislocation 
or angulation of the patella femoral angle.  Mild 
subchondral changes were noted of the patella consistent 
with chondromalacia.  The diagnosis was right knee 
degenerative arthritis with osteoarthritis and patella 
femoral arthritis and limited motion.

The examiner concluded that examination revealed that the 
severity of the right knee disability had increased with 
further deterioration of the articular surface of range of 
motion and strength.  The examiner noted that there was no 
evidence of patella or knee joint subluxation or 
instability.  There was a weakened movement of extension due 
to blockage physically by the knee arthritis and loose 
bodies present.  There was excess fatigability due to age, 
deterioration of both knees and presence of varicose veins.  
The examiner stated that these were all attributed to the 
service-connected disability.  The examiner noted that since 
the last examination in February 1998, there had been 
additional loss of range of motion, and opined that the 
degree of pain manifested would be moderate to severe  and 
would be noted when the knee was repeatedly used and over a 
period of time. 

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical 
element in permitting the assignment of several ratings 
under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

With any form of arthritis, painful motion is an important 
factor of disability.  See 38 C.F.R. § 4.59 (2001).  The 
intent of the rating schedule is to recognize painful motion 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight bearing and nonweight-bearing and, 
if possible, with range of the opposite of the opposite 
undamaged joint.  38 C.F.R. § 4.59.

In VAOPGCPREC 23-97, the VA General Counsel stated that when 
a knee disorder is rated under Diagnostic Code 5257 and a 
veteran also has limitation of knee motion that at least 
meets the criteria for a zero percent evaluation under 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned for arthritis with limitation of motion and for 
instability.  However, the VA General Counsel further stated 
that if a veteran does not meet the criteria for a zero 
percent rating under either Diagnostic Code 5260 or 5261, 
there is no additional disability for which a separate 
rating for arthritis may be assigned. VAOPGCPREC 23-97 (July 
1, 1997). In subsequent opinion, it was held that a separate 
rating for arthritis could also be based on x-ray findings 
and painful motion under 38 C.F.R. § 4.59.  See VAOPGCREC 9- 
98. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5260, 5261 (2001).

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related 
considerations.  Id.  The Court has stated, however, that a 
specific rating for pain is not required.  Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997).

Since the present appeal regarding the right knee disability 
arises from an initial rating decision that established 
service connection and assigned an initial disability 
evaluation, it is not the present level of disability that 
is of primary importance in that situation; rather, the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found with respect to these disabilities.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran appealed from a May 1999 rating decision that 
granted service connection for degenerative joint disease of 
the right knee and assigned that disability a 10 percent 
rating effective September 11, 1995, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Under Diagnostic Code 5257, 
knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is 
slight, a 20 percent evaluation for moderate impairment of 
the knee and a 30 percent rating if it is severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

Subsequently during the appeal, a July 2001 rating decision 
increased the assigned rating to 40 percent effective April 
16, 2001, under 38 C.F.R. § 4.71a, Diagnostic Code 5010-
5261.  Arthritis established by X-ray findings is rated on 
the basis of limitation of motion of the joint involved, 
here, Diagnostic Codes 5260 and 5261.  When there is some 
limitation of motion, which, however, would be rated 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for each major joint affected 
by arthritis.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 (degenerative arthritis), 5010 
(traumatic arthritis).  Further, 38 C.F.R. § 4.59 provides 
that a disability manifested by actually painful motion due 
to unstable or malaligned joints due to healed injury is 
entitled to the minimum compensable evaluation for the 
joint, i.e., 10 percent under either Diagnostic Code 5260 or 
5261.  Read together, Diagnostic Code 5003 and 38 C.F.R. § 
4.59 provide that painful motion due to degenerative 
arthritis, which is established by X-ray, is deemed to be 
limitation of motion and warrants the minimum compensable 
rating for the joint, even if there is no actual limitation 
of motion.  Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 
(1991).
 
Under Diagnostic Code 5260, limitation of knee flexion is 
assigned a 30 percent evaluation when the limitation is to 
15 degrees, a 20 percent evaluation when limitation is to 30 
degrees, and a 10 percent evaluation when limitation is to 
45 degrees.  Under Diagnostic Code 5261, limitation of knee 
extension is assigned a 50 percent evaluation when the 
limitation is to 45 degrees, a 40 percent evaluation when 
the limitation is to 30 degrees, a 30 percent evaluation 
when the limitation is to 20 degrees, a 20 percent 
evaluation when limitation is to 15 degrees, and a 10 
percent evaluation when limitation is to 10 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Other diagnostic codes pertaining to the knee includes 
Diagnostic Code 5256, which provides that a 30 percent 
evaluation will be assigned for favorable ankylosis of 
either knee.  Ankylosis is considered to be favorable when 
the knee is fixed in full extension, or in slight flexion at 
an angle between 0 degrees and 10 degrees.  A 40 percent, 
requires that the knee be fixed in flexion at an angle 
between 10 degrees and 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256.  Under Diagnostic Code 5262, malunion 
of the tibia and fibula of either lower extremity warrants a 
30 percent evaluation when the disability results in marked 
knee or ankle disability.  Nonunion of the tibia and fibula 
of either lower extremity warrants a 40 percent evaluation 
if there is loose motion requiring a brace.  38 C.F.R. § 
4.71a, Diagnostic Code 5262.

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's statements regarding the severity of his knee 
disability is deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.

A.  Rating in Excess of 10 Percent Prior to April 16, 2001

Regarding the period prior to April 16, 2001, the clinical 
evidence shows that during that period, the veteran's right 
knee disability was manifested by a range of motion from 0 
to 110 degrees without pain, and with pain on motion from 
110 to 140 degrees of flexion.  Extension was to 0 degrees.  
There was no swelling, redness or heat, and the diagnosis 
included degenerative joint disease of the right knee.  

Although the RO assigned a 10 percent rating in its May 1999 
rating decision on the basis of recurrent subluxation or 
lateral instability under Diagnostic Code 5257, the clinical 
record does not contain medical evidence showing that the 
veteran is suffering from instability or subluxation of the 
right knee.  Accordingly, an increased schedular evaluation 
is not warranted under Diagnostic Code 5257. Further, as 
Diagnostic Code 5257 is not predicated on loss of motion, 38 
C.F.R. §§ 4.40 and 4.45 are not for application.  
Accordingly, these regulations do not provide a basis for an 
increased rating for the veteran's service-connected 
degenerative joint disease of the right knee.

As the record does show evidence of degenerative joint 
disease of the right knee, the right knee disability may be 
rated on the basis of limitation of motion of the joint 
involved, here the knee under Diagnostic Codes 5260 and 
5261.  Further, as there is painful motion due to 
degenerative arthritis, the minimum compensable rating of 10 
percent is warranted, even if there is no actual limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 
5261; Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).

However, during the period prior to April 16, 2001, there is 
no evidence showing a limitation of motion of the knee to an 
extent so as to warrant an increase over that already 
assigned.  The medical evidence as reflected in the April 
1999 VA examination shows that the veteran had a range of 
motion of 0 to 140 degrees of flexion, albeit with pain from 
110 to 140 degrees; and extension to 0 degrees.  

B.  Rating in Excess of 40 Percent from April 16, 2001

Regarding the period from April 16, 2001, the clinical 
evidence shows that the veteran's right knee disability is 
manifested by a range of motion to 90 degrees of flexion; 
and extension of minus 30 degrees.  As reflected in the 
April 2001 VA examination report, there was swelling, some 
weakness on the medial collateral ligament, a genuvalgum or 
knock-kneed deformity, and decreased sensation in both legs 
from the knee to the feet.  There was grinding of the 
patella.  The report noted that there was no evidence of 
subluxation or dislocation of the knee or patella. 

As the veteran's right knee extension is limited to 30 
degrees, a rating of 40 percent would be warranted on the 
basis of limitation of motion alone.   

The Board has considered whether granting a higher rating is 
warranted on the basis of any demonstrated functional loss 
due to pain, weakness, excess fatigability.  The Board has 
considered the medical evidence as reflected in the April 
16, 2001 VA examination report, which shows findings of 
swelling, grinding, weakness and excess fatigability that 
are attributed to the right knee disability.  In view of the 
current findings and complaints, when considered in 
conjunction with the holding in the De Luca case, it is the 
judgment of the Board that the degenerative joint disease of 
the right knee results in the equivalent of limitation of 
extension of the knee to 45 degrees.  Accordingly, a 50 
percent rating is warranted under Diagnostic Codes 5010, 
5261, which is the maximum assignable under Diagnostic Code 
5261.

However, the evidence does not provide a basis of a higher 
rating.  A 50 percent rating is the maximum assignable under 
Diagnostic Code 5261.  Moreover, there is no ankylosis of 
the knee.  As such, a rating in excess of 50 percent under 
Diagnostic Code 5256 is not warranted.

C. Conclusion 

In addition to the considerations above, the Board does not 
find that the evidence provides any other basis for a higher 
rating than that granted above for the right knee disability 
for either before or from April 16, 2001.  The evidence does 
not show that the veteran manifests other impairment 
involving recurrent subluxation or lateral instability so as 
to warrant a separate rating under Diagnostic Code 5257.  
During the most recent examination the examiner found that 
there was no evidence of subluxation or dislocation of the 
knee or patella.  

In addition to the diagnostic codes pertaining to limitation 
of motion and instability, the Board also has considered the 
applicability of other potentially applicable diagnostic 
codes providing for assignment of a higher evaluation for 
the right knee disability.  However, there is no evidence of 
nonunion or malunion to warrant an evaluation in excess of 
10 percent prior to April 16, 2001.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  Moreover, in the absence of clinical 
evidence of disability comparable to right knee ankylosis 
evaluation under Diagnostic Codes 5256, which is the only 
other diagnostic code providing for assignment of an 
evaluation in excess of that assigned herein, a rating in 
excess of 50 percent is not warranted for the period from 
April 16, 2001. 

The Board finds, therefore, that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
rating in excess of 10 percent for his service-connected 
right knee disability for the period prior to April 16, 
2001.  In addition, for the period from April 16, 2001, the 
Board finds that a rating of 50 percent is warranted, but a 
rating in excess of 50 percent is not warranted at any time 
during the current appeal.  As the record shows that there 
has been a significant change in the level of impairment 
from April 16, 2001, a "staged" rating for different periods 
of time is warranted.  See Fenderson, supra.

Finally, the above determinations are based on application 
of pertinent provisions of the VA's Schedule for Rating 
Disabilities.  There is no showing that the distinct 
manifestations of the veteran's right knee disability 
results in so exceptional or so unusual a disability picture 
as to warrant the assignment of a higher evaluation  on an 
extra-schedular basis.  See 38 C.F.R. § 3.321.  There is no 
indication that the disability results in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation).  The ratings assigned, 
including herein, indicate significant disability already, 
and moreover, there is no evidence of frequent periods of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an evaluation in excess of 10 percent prior 
to April 16, 2001, for degenerative joint disease of the 
right knee is denied. 

Entitlement to an evaluation of 50 percent from April 16, 
2001, for degenerative joint disease of the right knee is 
granted subject to the law and regulation governing the 
payment of monetary benefits.


REMAND

The Board construes the veteran's notice of disagrement 
received in December 2001 and VA Form 9, received in May 
2002, as raising the issues of entitlement to earlier 
effective dates for the grant of service connection for the 
bilateral hearing loss and the disabilities involving the 
right ankle and knees.  The Board finds that these issues 
are inextricably intertwined with the issues of entitlement 
to an earlier effective date for an increased rating for the 
veteran's left knee disability, and earlier effective dates 
for TDIU and DEA under Chapter 35, Title 38, United States 
Code.  As the appellant's claim for an earlier effective 
date for a grant of service connection for all of his 
service-connected disabilities is inextricably intertwined 
with the latter issues, consideration of the latter issues 
must be deferred and the case must be remanded for 
adjudication of these inextricably intertwined issues by the 
RO.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

The veteran has perfected an appeal from a May 1998 rating 
decision as to the initial rating assigned for bilateral 
hearing loss.  The most recent audiology examination was 
performed in October 1998, more than four years ago.  A 
contemporaneous examination is necessary in order to rate 
the level of severity resulting from this disability. 

In a May 1999 rating decision, in part the RO granted 
service connection for degenerative joint disease for 
residuals of an injury of the right ankle, and assigned a 
ten percent rating.  The RO notified the veteran of that 
rating decision on June 14, 1999.  In correspondence dated 
on June 8, 2000, the veteran notified the RO of his 
disagreement with the May 1999 rating decision as to the 
ratings assigned for the right leg which included the right 
ankle disaby.  Although this notice of disagreement was not 
date stamped as to date of receipt, it appears to have been 
received with associated documents received on June 13, 2000 
within the time limit for filing a notice of disagreement, 
and the Board accepts it as a timely filed notice of 
disagreement.  See 38 C.F.R. § 20.302 (2002).  Thus, a 
statement of the case is required.  Manlincon v. West, 12 
Vet. App. 238 (1999).   

A decision regarding entitlement to an earlier effective 
date for a TDIU and Chapter 35 benefits will be held in 
abeyance until the requested development has been completed. 

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should request that the veteran provide 
a list of all VA and non-VA health care providers 
that have treated him for his bilateral hearing 
loss since October 1998.  Obtain records from each 
health care provider the appellant identifies that 
have not already been obtained.
2.  The RO should arrange for the veteran to be 
afforded a VA audiological examination in order to 
determine the nature and severity of any hearing 
loss.  All tests deemed necessary should be 
conducted.  Send the claims folder to the examiner 
for review.

3.  The RO should furnish the veteran 
and his representative a statement of 
the case on the claim for  increased 
rating for the ankle disability.  The RO 
should inform the veteran of the 
requirements necessary to perfect his 
appeal as to this issue.  This issues is 
not before the Board until a timely 
appeal has been submitted.

4.  The RO should adjudicate the issues 
of entitlement to earlier effective 
dates for the grant of service 
connection for the bilateral hearing 
loss and the disabilities involving the 
right ankle and knees.  If the benefits 
sought is not granted the veteran and 
his representative should be notified of 
that decisionand of the veteran's 
appellate rights. 

5.  Therafter, the RO should 
readjudicate the issues in appellate 
status, including entitlement to an 
increased rating for bilateral hearing 
loss.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished as 
appropriate SSOC, and an opportunity to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

